UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-1715


In re:   GONZALES MARCH, a/k/a Gun, a/k/a Gon,

                       Petitioner.



                 On Petition for Writ of Mandamus.
                     (No. 3:08-cr-00590-CMC-6)


Submitted:   November 18, 2014            Decided:   November 20, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gonzales March, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Gonzales         March    petitions       for    a     writ     of     mandamus

seeking      an   order        directing     the    district       court    to     correct    a

sentencing error and resentence him.                     We conclude that March is

not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr   v.     United     States

Dist.     Court,        426    U.S.     394,    402    (1976);       United        States    v.

Moussaoui,        333    F.3d    509,    516-17       (4th    Cir.   2003).          Further,

mandamus     relief       is    available      only    when    the    petitioner       has    a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).                          Mandamus may not be

used as a substitute for appeal.                      In re Lockheed Martin Corp.,

503 F.3d 351, 353 (4th Cir. 2007).

              The relief sought by March is not available by way of

mandamus.         Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                   We

deny March’s motion for appointment of counsel.                                  We dispense

with oral argument because the facts and legal contentions are

adequately        presented       in   the     materials      before      this     court    and

argument would not aid the decisional process.



                                                                           PETITION DENIED



                                                2